DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on the 3rd of February, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments (see pages 4-12), filed on the 20th of January, 2021, with respect to the rejection(s) of Claims 5, 6 and 12 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2012/0281650 A1 to Ouchi et al. (Ouchi), in view of Publication No.: US 2013/0128857 A1 to Nakao et al. (Nakao), Claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Ouchi, in view of Nakao and further in view of Publication No.: US 2012/0034927 A1 to Papasakellariou et al. (Papasakellariou), Claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Ouchi, in view of Nakao and further in view of Publication No.: US 2010/0232382 A1 to Gauvreau et al. (Gauvreau) and Claim 11 under 35 U.S.C. 103 as being unpatentable over Ouchi, in view of Nakao, Gauvreau and further in view of Publication No.: US 2012/0034927 A1 to Papasakellariou et al. (Papasakellariou) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 
Allowable Subject Matter
4.	Claims 5, 6, 8, 10, 12 and 13 (renumbered to as Claims 1-6) are allowed.
Independent Claims 5, 12 and 13 are allowable over prior art(s) and Non-Patent Literatures (NPLs) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by applicant in the official correspondence/response submitted on the 20th of January, 2021 which examiner considers as persuasive as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463